DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 22 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,637,715 and 10,526,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to independent claims 1 and 13, the prior art does not disclose, in the claimed environment, a multi well plate having a flow channel, a cell/gel loading channel, a linear invasion barrier and a linear perfusion barrier, wherein a cell/gel mixture is retained by the perfusion barrier, and wherein an invasion chamber is formed as a rectangular region disposed between the invasion barrier and the perfusion barrier.  The Lee and Hung references cited in related parent applications (now patents 10,526,572 and 9,637,715) are considered to be the closest prior art but do not show how to arrange each individual structure to create the claimed combination.  The claims of this application are very similar to those of patents 10,526,572 and 9,637,715 (the major difference appears to be the number of wells claimed), and therefore they are allowable over the prior art for similar reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799